     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 1 of 8



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     LAUSTEVEION JOHNSON,                                 Case No. 2:17-cv-01280-JCM-BNW
10                                        Plaintiff,                     ORDER
             v.
11
      LAW LIBRARY, et al.,
12
                                     Defendants.
13

14

15          Presently before the court is plaintiff Lausteveion Johnson’s (“plaintiff”) motion for

16   summary judgment. (ECF No. 43). Defendants Ridrigo Espino (“Espino”) and Rashonda

17   Smith (“Smith”) (collectively “defendants”) filed a response (ECF No. 50), to which plaintiff

18   replied (ECF No. 52).

19          Also before the court is defendants’ countermotion for summary judgment. (ECF

20   No. 51). Plaintiff filed a response (ECF No. 53), to which defendants replied (ECF No.

21   54).

22   I.     Background

23          The instant § 1983 claim arises from a dispute between plaintiff and Smith, a law

24   librarian at Southern Desert Correctional Center (“SDCC”). (ECF Nos. 6; 10). Plaintiff

25   claims that he was denied access to the courts and that defendants unlawfully retaliated

26   against him. Id.

27          Plaintiff alleges the dispute stems, at least in part, from him rebuking the Smith’s

28   sexual advances. (ECF No. 43 at 2–3). Plaintiff alleges that Smith’s conduct toward

                                                       1
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 2 of 8



1
     plaintiff thereafter “depriv[ed] plaintiff of his rights” and, as a result, he began filing
2
     grievances against her.     Id. at 3.   Smith—purportedly scorned by plaintiff and his
3
     grievances—retaliated by denying plaintiff access to the law library, placing him on 24-
4
     hour lockdown, denying him legal supplies, refusing to make copies of legal documents,
5
     withholding certain legal documents, fabricating a notice of charge (“NOC”), and
6
     conspiring with Espino to find plaintiff guilty of the fraudulent NOC. Id. at 3–4.
7
            Defendants argue that Smith did not simply refuse to provide plaintiff with legal
8
     supplies and refused to make copies.        (ECF No. 51 at 13, 15).        To the contrary,
9
     defendants contend that plaintiff was not on the “indigent list.” Id. at 13. Thus, Smith
10
     refused to provide legal supplies for free. Id. at 13–14. Similarly, plaintiff did not have
11
     sufficient funds to make copies, and Smith refused to make copies on that ground alone.
12
     Id. at 15. Further, defendants argue that plaintiff—both before this court and in his
13
     administrative grievances—“failed to provide any date or documentation of being denied
14
     access to the law library.” Id. at 14. Finally, defendants contend that Smith properly filed
15
     the NOC against plaintiff pursuant to Operational Procedure (“OP”) 722, which “provides
16
     that when an inmate makes an appointment to come to the Law Library that is not
17
     honored, ‘it will result in a NOC (Notice of Charges).’” Id. at 7 (quoting ECF No. 51-3 at
18
     15), 15–17.
19
     II.    Legal Standard
20
            The Federal Rules of Civil Procedure allow summary judgment when the
21
     pleadings, depositions, answers to interrogatories, and admissions on file, together with
22
     the affidavits, if any, show that “there is no genuine dispute as to any material fact and
23
     the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal
24
     purpose of summary judgment is “to isolate and dispose of factually unsupported claims.”
25
     Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
26
            For purposes of summary judgment, disputed factual issues should be construed
27
     in favor of the nonmoving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990).
28
                                                  2
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 3 of 8



1
     However, to withstand summary judgment, the nonmoving party must “set forth specific
2
     facts showing that there is a genuine issue for trial.” Id.
3
            In determining summary judgment, a court applies a burden-shifting analysis.
4
     “When the party moving for summary judgment would bear the burden of proof at trial, it
5
     must come forward with evidence which would entitle it to a directed verdict if the evidence
6
     went uncontroverted at trial. In such a case, the moving party has the initial burden of
7
     establishing the absence of a genuine issue of fact on each issue material to its case.”
8
     C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000)
9
     (citations omitted).
10
            By contrast, when the nonmoving party bears the burden of proving the claim or
11
     defense, the moving party can meet its burden in two ways: (1) by presenting evidence
12
     to negate an essential element of the nonmoving party’s case; or (2) by demonstrating
13
     that the nonmoving party failed to make a showing sufficient to establish an element
14
     essential to that party’s case on which that party will bear the burden of proof at trial. See
15
     Celotex Corp., 477 U.S. at 323–24. If the moving party fails to meet its initial burden,
16
     summary judgment must be denied and the court need not consider the nonmoving
17
     party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970).
18
            If the moving party satisfies its initial burden, the burden then shifts to the opposing
19
     party to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus.
20
     Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The opposing party need not
21
     establish a dispute of material fact conclusively in its favor. See T.W. Elec. Serv., Inc. v.
22
     Pac. Elec. Contractors Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). It is sufficient that “the
23
     claimed factual dispute be shown to require a jury or judge to resolve the parties’ differing
24
     versions of the truth at trial.” Id.
25
            In other words, the nonmoving party cannot avoid summary judgment by relying
26
     solely on conclusory allegations that are unsupported by factual data. See Taylor v. List,
27
     880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go beyond the
28
                                                   3
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 4 of 8



1
     assertions and allegations of the pleadings and set forth specific facts by producing
2
     competent evidence that shows a genuine issue for trial. See Celotex, 477 U.S. at 324.
3
            At summary judgment, a court’s function is not to weigh the evidence and
4
     determine the truth, but to determine whether a genuine dispute exists for trial. See
5
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).            The evidence of the
6
     nonmovant is “to be believed, and all justifiable inferences are to be drawn in his favor.”
7
     Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not
8
     significantly probative, summary judgment may be granted. See id. at 249–50.
9
            The Ninth Circuit has held that information contained in an inadmissible form may
10
     still be considered for summary judgment if the information itself would be admissible at
11
     trial. Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (citing Block v. City of Los
12
     Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001) (“To survive summary judgment, a party
13
     does not necessarily have to produce evidence in a form that would be admissible at trial,
14
     as long as the party satisfies the requirements of Federal Rules of Civil Procedure 56.”)).
15
     III.   Discussion
16
            As an initial matter, Federal Rule of Civil Procedure 4(m) required plaintiff to serve
17
     defendant Jo Gentry within 90 days of filing his complaint. Fed. R. Civ. P. 4. Plaintiff has
18
     not done so. (ECF No. 23 (summons returned unexecuted as to Gentry)). Plaintiff directs
19
     his motion only at defendants Smith and Espino, tacitly abandoning his claims against
20
     Gentry. Accordingly, the court finds that Gentry should be, and hereby is, dismissed from
21
     this action.
22
            The court now turns to the instant motions for summary judgment. After screening
23
     his complaint, the court allowed plaintiff to proceed on two claims. (ECF No. 10). The
24
     first is an access-to-courts claim against Smith, the second is a retaliation claim against
25
     both defendants. The court will address each in turn.
26
            A. Access-to-courts claim against Smith
27
            Prisoners have a constitutional right to access the courts to litigate non-frivolous
28
     direct criminal appeals, habeas corpus proceedings, and § 1983 actions. Lewis v. Casey,
                                                4
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 5 of 8



1
     518 U.S. 343, 346, 353 n.3, 354–55 (1996). However, the right to access the courts “is
2
     ancillary to the underlying claim, without which a plaintiff cannot have suffered injury by
3
     being shut out of court.” Christopher v. Harbury, 536 U.S. 403, 415 (2002). Thus, to
4
     prevail on an access-to-courts claim, plaintiff must describe both “the underlying cause of
5
     action and its lost remedy.” Id. at 416. However, delays in providing legal assistance of
6
     materials that “are the product of prison regulations reasonably related to legitimate
7
     penological interests . . . are not of constitutional significance, even where they result in
8
     actual injury.” Lewis, 518 U.S. at 362.
9
            Defendants argue that plaintiff has failed to adduce sufficient evidence to establish
10
     that Smith unconstitutionally denied him access to the courts. (ECF No. 51 at 18–19).
11
     First, defendants argue that plaintiff does not sufficiently allege or prove that he missed a
12
     deadline in another case:
13          Johnson alleges that he missed a deadline, but does not provide any information
            further than that. Johnson has not provided the case number for the case in which
14          he alleges he missed a deadline nor has he provided any information related to that
            case. Johnson alleges that he was unable to make copies of documents that would
15          have won him the case, but he never indicates what those documents were. Johnson
            has not established any actual injury, he has only generally alleged as much.
16
     Id. at 18. Further, defendants contend that any delay in providing plaintiff with legal
17
     materials was the product of a prison regulation—requiring non-indigent inmates to pay
18
     for such materials—that is reasonably related to legitimate penological interests. Id.
19
     Finally, defendants aver that Smith did not retaliatorily place plaintiff on 24-hour lockdown
20
     because there was an institution-wide lockdown from December 28, 2016, through
21
     January 3, 2017. Id. at 19.
22
            The court acknowledges that petitioner filed this action pro se, and “the standard
23
     practice of federal courts is to interpret filings by pro se litigants liberally and to afford
24
     greater latitude as a matter of judicial discretion.” Ricotta v. California, 4 F. Supp. 2d 961,
25
     986 (S.D. Cal. 1998). On the other hand, this court “lacks the power to act as a party’s
26
     lawyer, even for pro se litigants.” Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007).
27
     Indeed, “pro se litigants in an ordinary civil case should not be treated more favorably
28
                                                    5
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 6 of 8



1
     than parties with attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir.
2
     1986). Thus, pro se litigants must still “comply with relevant rules of procedural and
3
     substantive law.” Faretta v. Cal., 422 U.S. 806, 834 (1975); United States v. Merrill, 746
4
     F.2d 458, 465 (9th Cir. 1984) (“A pro se defendant is subject to the same rules of
5
     procedure and evidence as defendants who are represented by counsel.”).
6
            Accordingly, plaintiff—although he appears pro se—must produce evidence to
7
     support his claims if he is to survive summary judgment. First, the court notes that the
8
     discovery disputes plaintiff complains of (see ECF No. 43 at 1) have been resolved (ECF
9
     No. 49). And plaintiff produces several hundred pages of exhibits to support his claims.
10
     (See ECF Nos. 43; 53-1).
11
            The court finds that plaintiff’s evidence does not support his claims. Plaintiff
12
     provides only his administrative grievances and the responses thereto. (See generally
13
     ECF Nos. 43; 53-1). Several responses indicate that he failed to produce evidence to
14
     support his complaints. (See, e.g., ECF No. 43 at 31–33, 59, 70–71, 85, 92, 102, 105,
15
     107). Other responses clearly explain the reason for the complained-of conduct. See,
16
     e.g., id. at 45–46, 70–72, 92, 95, 98).
17
            Plaintiff has not produced evidence of his underlying cause of action or his lost
18
     remedy. The grievances and defendants’ responses clearly establish that any denial of
19
     plaintiff’s access to courts was the result of prison regulations, all of which are reasonably
20
     related to the legitimate penological interest of providing legal services to the entirety of
21
     SDCC. Such denials and delays are not of a constitutional significance, and plaintiff has
22
     not adduced evidence otherwise.
23
            Accordingly, the court grants defendants’ motion and denies plaintiff’s motion as
24
     to this claim.
25
            B. Retaliation claim against both defendants
26
            Prisoners have a First Amendment right to file prison grievances and to pursue
27
     civil rights litigation in the courts. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2004).
28
                                                   6
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 7 of 8



1
     To state a viable First Amendment retaliation claim in the prison context, a plaintiff must
2
     allege facts sufficient to show: “(1) a state actor took some adverse action against an
3
     inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)
4
     chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not
5
     reasonably advance a legitimate correctional goal.” Id. at 567–68. Total chilling is not
6
     required; it is enough if an official’s acts would chill or silence a person of ordinary
7
     firmness from future First Amendment activities. Id. at 568–69.
8
            To the extent plaintiff’s claim alleges that the conduct purportedly denying him
9
     access to the court was retaliatory, the court’s analysis is coterminous with the discussion
10
     of plaintiff’s access-to-courts claim. Summary judgment in defendants’ is appropriate as
11
     to those claims.
12
            The remaining basis of plaintiff’s retaliation claim is that Smith filed a fraudulent
13
     NOC against him and then conspired with Espino, who held a hearing on the NOC, to find
14
     him guilty thereof. (ECF No. 43). Plaintiff alleges, without providing further proof, that
15
     Smith called Espino during the NOC hearing and ordered him to find plaintiff guilty. Id. at
16
     7. However, defendants argue that plaintiff was properly cited for failing to appear for his
17
     scheduled law library appointment pursuant to attachment C to OP 722. (ECF No. 51 at
18
     16). Plaintiff provides no evidence to contravene this argument.
19
            Accordingly, plaintiff has failed to prove that defendants took some adverse action
20
     against him because he filed grievances, which is First Amendment protected activity.
21
     Instead, the evidence conclusively establishes that plaintiff was charged with and found
22
     guilty of the NOC for violating OP 722.          The court grants summary judgment in
23
     defendants’ favor as to this claim.
24
     IV.    Conclusion
25
            Accordingly,
26
            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
27
     summary judgment (ECF No. 43) be, and the same hereby is, DENIED.
28
                                                  7
     Case 2:17-cv-01280-JCM-BNW Document 56 Filed 07/13/20 Page 8 of 8



1
           IT IS FURTHER ORDERED that defendants’ countermotion for summary
2
     judgment (ECF No. 51) be, and the same hereby is, GRANTED.
3
           IT IS FURTHER ORDERED that defendant Jo Gentry be, and the same hereby is,
4
     DISMISSED from this action.
5
           The clerk is instructed to enter judgment and close the case accordingly.
6
           DATED July 13, 2020.
7

8
                                             _____________________________________
9                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                8
